Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Status
Claims 1, 8 and 17 have been amended in the response filed on 01/05/2021. Claims 2-7, 9-13, 15-16, and 18-20 have not been amended. Claim 14 has been previously cancelled. Therefore, claims 1-13 and 15-20 are being considered for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (PG Pub No. US 2008/0023600) in view of Watson et al. (PG Pub No. US2017/0182957).

Regarding Claim 1, Perlman discloses a passenger unit for use on-board a passenger vehicle, the passenger unit comprising (Paragraph 0002, 0025; user interface devices of vehicle information systems installed aboard passenger vehicles):
a first connector configured to physically couple to a second connector on a mounting unit, the mounting unit being installed on, or proximate to, a particular seat of a plurality of seats on-board the passenger vehicle(Paragraph 0025- 0032, figure 1, 4A, 4B, 8A; housing of the docking system and housing of passenger interface device include one or more sets of cooperating detents 118, 218 for facilitating engagement between docking system and received passenger interface device, passenger interface device includes communication port or connector 112 for supporting communication between passenger interface device and external system via mounting system, docking system allows passenger interface device to couple with mounting system, mounting system configured for installation at a selected mounting surface such as a seatback, mounting surfaces may include seatback, mounting system can couple with mounting surface in any conventional manner including via fastener, cooperating detent, etc., once mounting system is installed on mounting surface, passenger interface device 200 can be received and engaged by the mounting system);
a display (Paragraph 0026, figure 3a; passenger interface device presents viewing content, display shown in figure 3a);
a network interface (Paragraph 0025-0032, 0049; communication connections); and
a controller configured to (Paragraph 0046-0048; vehicle information system 300 provides control functions for system and communicates with passenger interface devices via distribution system):

after detecting that the first connector is coupled to the second connector, (Paragraph 0025-0030; the docking system receives the passenger interface device via cooperating detents that couple the devices together, once coupled, the passenger interface device may be engaged by the mounting system, cooperating detents may be selectively or automatically engaged, docking station communication port)
Perlman does not disclose a passenger unit comprising:
a memory storing a passenger unit identifier;
a controller configured to 
obtain a seat location code of the particular seat from the mounting unit, and
cause the seat location code and the passenger unit identifier to be transmitted, via the network interface, to a server on-board the passenger vehicle, the server being configured to map the passenger unit to the particular seat using the seat location code and the passenger unit identifier.
In the same field of passenger interface devices, Watson et al. discloses a known passenger unit comprising:
a memory storing a passenger unit identifier (Paragraph 0065, 0074, figure 3; Storage 162, passenger electronic device identifier);
a controller configured to (Paragraph 0074; onboard management system 102) 

cause the seat location code and the passenger unit identifier to be transmitted, via the network interface, to a server on-board the passenger vehicle, the server being configured to map the passenger unit to the particular seat using the seat location code and the passenger unit identifier (Paragraph 0074; on board management system receives pairing information from the passenger electronic device via the communication link, pairing information includes passenger seat identification (i.e. location code) and passenger electronic device identification).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include passenger unit comprising a memory storing a passenger identifier, a controller configured to obtain a seat location code from the mounting unit and cause the seat location code and passenger unit identifier to be transmitted via the network interface to a server on-board the passenger vehicle, after the passenger unit is received and engaged by the mounting device taught by Perlman, the server being configured to map the passenger unit to the particular seat using the seat location code and passenger unit identifier. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 2, the combination of Perlman and Watson et al. discloses the passenger unit of claim 1,

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include passenger unit with a network interface, and a controller configured to automatically obtain a seat location code after the passenger unit has been coupled to the seat location identification unit. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 3, the combination of Perlman and Watson et al. discloses the passenger unit of claim 1, further comprising:
a first near-field communication (NFC) interface (Watson et al., Paragraph 0073; NFC terminal),
wherein the controller is configured to obtain the seat location code from the unit at least by receiving the seat location code from the mounting unit via the first NFC interface and a second NFC interface of the mounting unit (Watson et al., Paragraph 0073; seat identification device communicates via NFC terminal to personal electronic device).


Regarding Claim 4, the combination of Perlman and Watson et al. discloses the passenger unit of claim 1, further comprising:
a first radio frequency identification (RFID) interface (Watson et al., Paragraph 0073; RFID tag),
wherein the controller is configured to obtain the seat location code from the unit at least by receiving the seat location code from the mounting unit via the first RFID interface and a second RFID interface of the mounting unit (Watson et al., Paragraph 0073; seat identification device communicates via RFID tag to personal electronic device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include an RFID interface where the controller obtains the seat location code from the seat identification unit via the RFID interface. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 5, the combination of Perlman and Watson et al. discloses the passenger unit of claim 1, further comprising:
an imaging sensor (Watson et al., Paragraph 0075, 0094; the personal electronic device captures images of the light identification using the camera 166),
wherein the controller is configured to obtain the seat location code from the mounting unit at least by causing the imaging sensor to scan a visual representation of the seat location code located on an exterior surface of the mounting device (Watson et al., Paragraph 0075, 0094; seat code corresponding to a particular passenger seat, generates a light identification pattern corresponding to the seat code, the personal electronic device captures images of the light identification using the camera, the personal electronic device sends pairing information including the light identification code to the on-board video system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include an image sensor and obtaining the seat location code from the mounting unit by causing the image sensor to scan a visual representation of the seat location code. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 7, the combination of Perlman and Watson et al. discloses the passenger unit of claim 1,

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include a passenger unit identifier that is a medium access control address of the passenger unit. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 8, Perlman discloses a system for identifying seat associations on-board a passenger vehicle having a plurality of seats, the system comprising (Paragraph 0002, 0025; user interface devices of vehicle information systems installed aboard passenger vehicles):
a mounting unit installed on, or proximate to, a particular seat of the plurality of seats; and a passenger unit including a first connector configured to physically couple to a second connector on the mounting unit, (Paragraph 0025- 0032, figure 1, 4A, 4B, 8A; housing of the docking system and housing of passenger interface device include one or more sets of cooperating detents 118, 218 for facilitating engagement between docking system and received passenger interface device, passenger interface device includes communication port or connector 112 for supporting communication between passenger interface device and external system via mounting system, docking system allows passenger interface device to couple with mounting system, mounting system configured for installation at a selected mounting surface such as a seatback, mounting surfaces may include seatback, mounting system can couple with mounting 
a display (Paragraph 0026, figure 3a; passenger interface device presents viewing content, display shown in figure 3a),
a network interface (Paragraph 0049; wireless communication connections),
a controller configured to (Paragraph 0046-0048; vehicle information system 300 provides control functions for system and communicates with passenger interface devices via distribution system):
detect that the first connector is coupled to the second connector (Paragraph 0025-0030; the docking system receives the passenger interface device via cooperating detents that couple the devices together, once coupled, the passenger interface device may be engaged by the mounting system, cooperating detents may be selectively or automatically engaged, docking station communication port), 
after detecting that the first connector is coupled to the second connector, (Paragraph 0025-0030; the docking system receives the passenger interface device via cooperating detents that couple the devices together, once coupled, the passenger interface device may be engaged by the mounting system, cooperating detents may be selectively or automatically engaged, docking station communication port)
Perlman does not disclose:
a server associated with a first memory;
a second memory storing a passenger unit identifier,
and a controller configured to

cause the seat location code and the passenger unit identifier to be transmitted to the server via the network interface,
wherein the server is configured to receive the transmitted seat location code and passenger unit identifier,
generate, using the received seat location code and passenger unit identifier, assignment data linking the passenger unit to the particular seat, and store the assignment data in the first memory.
In the same field of passenger interface devices, Watson et al. discloses a known passenger unit comprising:
a server associated with a first memory (Paragraph 0049; server 104 with storage); a second memory storing a passenger unit identifier (Paragraph 0065, 0074, figure 3; Storage 162, passenger electronic device identifier);
a controller configured to (Paragraph 0074; onboard management system 102)
obtain a seat location code of the particular seat from the unit (Paragraph 0074; passenger seat identification obtained from passenger seat identification device), and
cause the seat location code and the passenger unit identifier to be transmitted to the server, via the network interface (Paragraph 0074; on board management system receives pairing information from the passenger electronic device via the wireless communication link, pairing information includes passenger seat identification (i.e. location code) and passenger electronic device identification).

generate, using the received seat location code and passenger unit identifier, assignment data linking the passenger unit to the particular seat, and store the assignment data in the first memory (Paragraph 0111; server database holds information about which seat the personal electronic device is paired with).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include a passenger unit comprising a memory storing a passenger identifier, and a controller configured to obtain a seat location code, after the passenger unit is received and engaged by the mounting device taught by Perlman, and passenger unit identifier wherein the server is configured to receive seat location codes and store assignment data in the memory. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 9, the combination of Perlman and Watson et al. discloses the system of claim 8, wherein:
the mounting unit (Perlman, Paragraph 0026, 0028, 0032, figure 1; docking system allows passenger interface device to couple with mounting system, mounting surfaces may include seatback) includes a third memory storing the seat location code (Watson et al., Paragraph 0074; passenger seat identification (i.e. location code)); and

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include a third memory storing the seat location code, and a controller configured to obtain a seat location code after the passenger unit has been coupled to the seat location identification unit. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 10, the combination of Perlman and Watson et al. discloses the system of claim 8, wherein:
the mounting unit (Perlman, Paragraph 0026, 0028, 0032, figure 1; docking system allows passenger interface device to couple with mounting system, mounting surfaces may include seatback) includes a first near-field communication (NFC) interface; the passenger unit 
the controller is configured to obtain the seat location code from the mounting unit at least by receiving the seat location code from the mounting unit via the first and second NFC interfaces (Watson et al., Paragraph 0073; seat identification device communicates via NFC terminal to personal electronic device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Perlman to incorporate the teachings of Watson et al. to include an NFC interface where the controller obtains the seat location code from the seat identification unit via the NFC interface. Doing so would allow a personal electronic device such as the one taught by Watson et al. to be used to be paired with and control passenger in-seat functions which would enhance functionality of passenger seat functions as disclosed by Watson et al. (Paragraph 0010).

Regarding Claim 11, the combination of Perlman and Watson et al. discloses the system of claim 8, wherein:
the mounting unit includes a first radio frequency identification (RFID) interface; the passenger unit includes a second RFID interface (Watson et al., Paragraph 0073; seat identification device communicates via RFID tag to personal electronic device); and
the controller is configured to obtain the seat location code from the unit at least by receiving the seat location code from the mounting unit via the first and second RFID interfaces (Watson et al., Paragraph 0073; seat identification device communicates via RFID tag to personal electronic device).


Regarding Claim 12, the combination of Perlman and Watson et al. discloses the system of claim 8, wherein:
the mounting unit includes a visual representation of the seat location code on an exterior surface of the mounting unit (Watson et al., Paragraph 0075, 0094; seat code corresponding to a particular passenger seat, generates a light identification pattern corresponding to the seat code);
the passenger unit includes an imaging sensor (Watson et al., Paragraph 0075, 0094; the personal electronic device captures images of the light identification using the camera 166); and
the controller is configured to obtain the seat location code from the mounting unit at least by causing the imaging sensor to scan the visual representation of the seat location code (Watson et al., Paragraph 0075, 0094; the personal electronic device sends pairing information including the light identification code to the on-board video system).

Regarding Claim 15, the combination of Perlman and Watson et al. discloses the system of claim 8,


Regarding Claim 16, the combination of Perlman and Watson et al. discloses the system of claim 8,
wherein the passenger vehicle is an aircraft (Perlman, Paragraph 0025; aircraft).

Method claims (17-20) are drawn to the method of using the corresponding apparatus claimed in claims (8-12). Therefore method claims (17-20) correspond to apparatus claims (8-12) and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. 
In the applicant’s response, the applicant argues “Neither Perlman nor Watson teaches or suggests a “passenger unit’ comprising a “controller” that is configured to “detect that the first 
In response to the applicant’s argument that “Neither Perlman nor Watson teaches or suggests a “passenger unit’ comprising a “controller” that is configured to “detect that the first connector is coupled to the second connector,” and, “after detecting that the first connector is coupled to the second connector, obtain a seat location code of the particular seat from the mounting unit,” as recited in amended claim 1. Accordingly, one of ordinary skill in the art could not have combined the applied references to arrive at the “passenger unit’ of claim 1”, the examiner respectfully disagrees. In paragraph 0025-0030 of the Perlman reference, it is described that the passenger unit comprises detents and communication ports for receiving and interfacing with the docking system described. The Perlman disclosure further describes that the mounting unit receives the passenger interface device via cooperating detents that couple the devices together and that the passenger interface device may be engaged by the mounting system selectively or automatically. Perlman describes the communications between the control system and passenger device through the mounting system throughout the disclosure. Therefore, it is understood that if the passenger unit described by Perlman is engaged by the mounting system .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawna Kingston whose telephone number is (571)-272-3481.  The examiner can normally be reached on Monday, 6:00am-2:00pm, and Tuesday, Thurs from 10:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687